department of the treasury internal_revenue_service washington d c date number release date tl-n-5457-99 cc dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for jody tancer assistant district_counsel district_counsel brooklyn cc ner brk from richard g goldman special counsel tax practice procedure field service division cc dom fs proc subject request for chief_counsel_advice - this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b issue sec_1 would it violate sec_6103 of the internal_revenue_code for taxpayer a’s examination team to obtain from sources within the internal_revenue_service service such as other examination teams or issue specialists information relating to the lease_stripping transaction in which taxpayer b participated that other parties to the transaction provided to the service in connection with their own returns or the examination of their own returns if a’s examination team may obtain the above information may it then disclose the information to a by including it in the revenue_agent's_report rar issued to a if a’s examination team obtained information relating to other parties involved in the specific lease_stripping transaction in which b participated by summonsing third parties pursuant to a’s examination would it violate sec_6103 for the team to disclose the information by including it in the rar issued to a would it violate sec_6103 for a’s examination team to obtain from sources within the service such as other examination teams or issue specialists information relating to whether other parties such as the promoter to the specific lease_stripping transaction in which b participated also participated in lease_stripping transactions other than the one at issue in a’s examination if a’s examination team may obtain the information described in above may it then disclose the information to a by including it in the rar issued to a if a’s examination team obtained information showing that other parties to the lease_stripping transaction in which b participated also participated in lease_stripping transactions other than the one at issue in a’s examination by summonsing the information from third parties pursuant to a’s examination would it violate sec_6103 for a’s examination team to disclose that information in the rar issued to a conclusion sec_1 sec_6103 authorizes a’s examination team to obtain from sources within the service such as other examination teams or issue specialists information relating to the specific lease_stripping transaction in which b participated that other parties to the transaction provided to the service in connection with their own returns or the examination of their own returns provided that a’s examination team establishes a need to know such information in order to perform a tax_administration function under sec_6103 and or c a’s examination team may disclose the information obtained in issue above to a by including the information in the revenue_agent's_report rar issued to a during a’s examination provided that the third party tax information directly relates to a transactional relationship between a and those third parties which directly affects the resolution of an issue in the proceeding under sec_6103 and e a’s examination team may disclose to a in its rar information summonsed from third parties which relates to the other parties involved in the specific lease_stripping transaction in which b participated if such information was collected by the service with regard to a’s liability or possible liability under the code and such disclosure would not seriously impair federal tax_administration sec_6103 authorizes the examination team of a to obtain from sources within the service such as other examination teams or issue specialists information relating to whether other parties such as the promoter to the lease_stripping transaction in which b participated also participated in lease_stripping transactions other than the transaction at issue in a’s examination provided that a’s examination team establishes a need to know such information in order to perform a tax_administration function the third party information obtained by a’s examination team in issue above is not disclosable to a under either the item or transaction tests of sec_6103 and or c as such information does not directly relate to a transactional relationship between a and those other third parties under sec_6103 and e a’s examination team may disclose to a in its rar information summonsed from third parties showing that other parties to the lease_stripping transaction in which b participated also participated in similar lease_stripping transactions if such information was collected by the service with regard to a’s liability or possible liability under the code and such disclosure would not seriously impair federal tax_administration facts a is the parent of a consolidated_group of which b is a subsidiary the lease_stripping transaction in the examination of a involves a number of parties including b the lease_stripping transaction at issue consists of the following steps cid a foreign limited life company leased computer equipment from a united_states_corporation which had already leased such equipment to end users a united_states limited_partnership then subleased the equipment from the foreign limited life company subject_to the end user leases this united_states limited_partnership prepaid a substantial portion of the rents it was obligated to pay the foreign limited life company under the sublease thereby stripping the rental income from the sublease a finance company loaned the united_states limited_partnership the funds used to prepay the rents the united_states_corporation which leased the computer equipment to the foreign limited life company guaranteed this loan the foreign limited life company invested the prepaid rents in united_states treasury securities a bank guaranteed a portion of the rent that the foreign limited life company was obligated to pay the united_states_corporation and took a security_interest in the united_states treasury securities purchased by the foreign limited life company with the prepaid rents a promoter marketed the leasehold position to a which is a united_states_corporation distinct from the united_states_corporation previously mentioned this resulted in b purchasing the foreign limited life company’s leasehold position the foreign limited life company claimed to have realized the rental income from the leased computer equipment while b claimed entitlement to the deductions and reported those losses the examination team for a is considering whether the losses reported by b from this purported lease transaction are allowable the service characterizes these types of arrangements where the income is improperly separated from related deductions as a lease_strip or stripping transaction in order to evaluate the applicability of various potential grounds for disallowing the losses including the sham_transaction doctrine and code sec_482 the examination team is attempting to develop the facts regarding the relationship between the participants in the transaction and whether they were acting pursuant to a common prearranged plan the united_states_corporation other than a and the united_states limited_partnership are or have been under examination in addition there is another united_states limited_partnership under examination by the same audit team that handled the audit of the united_states limited_partnership apparently this other limited_partnership performs the same role for third parties in other lease_stripping transactions as the limited_partnership involved in the transaction with b the audit team handling these examinations requested information from those partnerships by information document requests idrs those partnerships produced the information to the audit team handling those examinations apparently the promoter owns a substantial interest in each of these partnerships additionally other unrelated taxpayers are under examination who have engaged in lease_stripping transactions promoted by the promoter that are similar to the lease_stripping transaction at issue and that involve the same or related parties the examination team for a is aware of information that has been developed during those examinations of unrelated taxpayers that would be beneficial for the service’s use in analyzing the applicability of various potential grounds for disallowing the losses reported from the lease_stripping transaction at issue law and analysi sec_1 would it violate sec_6103 of the internal_revenue_code for a’s examination team to obtain from sources within the service such as other examination teams or issue specialists information relating to the lease_stripping transaction in which taxpayer b participated that other parties to the transaction provided to the service in connection with their own returns or the examination of their own returns sec_6103 prohibits service employees from disclosing returns or return_information as those terms are defined in sec_6103 and b unless disclosure is authorized under a specific provision of title_26 sec_6103 defines return_information to include among other things any data which is received by recorded by prepared by furnished to or collected by the service with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount of liability of any person under title_26 sec_6103 authorizes the disclosure of returns or return_information to officers and employees of the treasury_department whose official duties require such disclosure for tax_administration_purposes tax_administration is defined as the administration management conduct direction and supervision of the execution and application of the internal revenue laws or related statutes sec_6103 in essence sec_6103 authorizes access to tax information when the employee establishes a need to know in order to perform a tax_administration function an examination of a taxpayer’s return is a tax_administration function here information that was provided to the service by other parties to the lease_stripping transaction in connection with the returns or examination of those parties’ returns is the return_information of those particular taxpayers under sec_6103 a’s examination team is authorized to obtain return_information collected by the service during the examinations of other parties to the transaction provided that the examination team has a need to know such information in order to perform a tax_administration function review of such information by the examination team would occur during the course of the team’s official duties of tax_administration ie the examination of a thus assuming that the exam team has an official need to know in order to conduct the examination eg the information is helpful in identifying parties to the transaction or analyzing the legal and factual issues the disclosure of such information is authorized under sec_6103 if a’s examination team may obtain the above information may it then disclose the information to a by including it in the revenue_agent's_report rar issued to a as was discussed in issue above information that was provided to the service by other parties to the lease_stripping transaction in connection with their returns or examination of their returns is the return_information of those particular taxpayers although sec_6103 permits a’s examination team to obtain that information this section does not authorize the examination team to disclose the information of those other taxpayers to a in its rar third party tax information may only be disclosed by the service to a under sec_6103 and or c sec_6103 is a narrowly tailored exception to the confidentiality requirements of sec_6103 which specifically lifts the confidentiality constraints and authorizes disclosure of certain tax returns and return_information in judicial or administrative tax proceedings subparagraphs b and c of sec_6103 establish an item and transaction test respectively under which returns and return_information of taxpayers who are not parties to such proceedings may nevertheless be disclosed under sec_6103 a third party taxpayer’s statutorily protected information may be disclosed in judicial or administrative tax proceedings only if the treatment of an item reflected on such third party’s return is directly related to the resolution of an issue in the proceeding under sec_6103 a third party taxpayer’s statutorily protected information may be disclosed in judicial or administrative tax proceedings only if such third party’s return or return_information directly relates to a transactional relationship between a person who is a party to the proceeding and the third party taxpayer which directly affects the resolution of an issue in the proceeding in the circumstances presented here the relevant inquiry is whether subsection b and or c permits a’s examination team to disclose to a in its audit information that was provided to the service by other parties to the lease_stripping transaction in connection with their returns or examination of their returns it is district counsel’s belief that an rar would be issued in connection with the audit of the federal_income_tax return of a it is the service’s position that an examination is an administrative tax_administration proceeding 796_f2d_356 10th cir aff'g 578_fsupp_212 d colo nevins v united_states u s t c d kan reasoning that audit is administrative_proceeding for purposes of code sec_6103 but see 993_f2d_1111 4th cir reasoning that audit is not an administrative_proceeding for purposes of code sec_6103 the disclosure of third party tax information necessary to substantiate the service’s position in the examination facilitates early resolution of issues at the administrative level it would truly be incongruous to require the service to wait until the case is litigated to disclose any third party information supporting an adjustment the next question we must address then is whether the item and or transaction tests of sec_6103 and or c are met in order to allow the service to disclose third party information in an rar to be issued to a during a’s audit there are two statutory requirements under sec_6103 that must be met in order for third party tax information to be disclosed in an administrative_proceeding the first requirement is that the third party tax information must relate to a transactional relationship between the taxpayer and the third party the second requirement is that the information directly affects the resolution of an issue in the proceeding here the return_information of the other parties to the lease_stripping transaction which relates to the particular lease_stripping transaction meets the first part of the test generally it would also appear that such information would directly relate to the resolution of the issue in the proceeding ie whether the transaction is void under the sham_transaction doctrine and code sec_482 however the item and transaction tests are factually nuanced and each item of information needs to be evaluated separately to determine whether it meets the test thus under sec_6103 and or c the third party taxpayers’ information related to the particular lease_stripping transaction under examination may be disclosed by the service to a in an rar to be issued to a during a’s examination if a’s examination team obtained information relating to other parties involved in the specific lease_stripping transaction in which b participated by summonsing third parties pursuant to a’s examination would it violate sec_6103 for the team to disclose the information by including it in the rar issued to a sec_6103 prohibits service employees from disclosing returns or return_information as those terms are defined in sec_6103 and b unless disclosure is authorized under a specific provision of title_26 sec_6103 defines return_information to include among other things any data which is received by recorded by prepared by furnished to or collected by the service with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount of liability of any person under title_26 the relevant inquiry is whether the summonsed information is the return_information of a while we have analyzed this under the transaction test it is clear from the legislative_history that the same principles would apply to the item test ie that the information relate to some dealings or transaction between the parties see 32_f3d_1423 10th cir 794_fsupp_947 c d cal in answering this question we point out that your incoming request makes clear that the information being summonses by a’s exam team will be done so pursuant to a’s examination as such the information to be summonsed from the third parties would constitute the return_information of a as that information was collected by the service with regard to a’s liability or possible liability under the code first western government securities inc v united_states f 2d pincite- 818_f2d_536 6th cir sec_6103 is an exception to the confidentiality provisions of a that provides for disclosure of tax information to the taxpayer and certain other persons having a material interest specifically sec_6103 provides for the disclosure upon written request of a return of a corporation or a subsidiary to any person delineated in this provision further sec_6103 provides for the disclosure of return_information to any person authorized by this subsection to receive the return if such disclosure would not seriously impair federal tax_administration therefore under sec_6103 and sec_6103 a’s examination team may disclose the summonsed tax information to a provided that such disclosure would not seriously impair federal tax_administration would it violate sec_6103 for a’s examination team to obtain from sources within the service such as other examination teams or issue specialists information relating to whether other parties such as the promoter to the specific lease_stripping transaction in which b participated also participated in lease_stripping transactions other than the one at issue in a’s examination as discussed in issue above sec_6103 authorizes the disclosure of returns or return_information to officers and employees of the treasury_department for tax_administration_purposes in essence that section authorizes access to tax information when the employee establishes a need to know in order to perform a tax_administration function therefore under sec_6103 the examination team of a is authorized to obtain return_information collected by the service during the examinations of other parties to the transaction provided that the examination team has a need to know such information in order to perform a tax_administration function similarly a’s examination team is authorized to obtain from exam or counsel issue specialists information relating to other cases involving lease_stripping transactions with the same or other third party participants if the team has a need to know in order to perform a tax_administration function a written request is not required for return_information as opposed to the return alternatively a party’s own return_information can be disclosed to that party during an examination pursuant to h a see the discussion in issue above if a’s examination team may obtain the information described in issue above may it then disclose the information to a by including it in the rar issued to a as stated in issue above sec_6103 is a narrowly tailored exception to the confidentiality requirements of sec_6103 which specifically lifts the confidentiality constraints and authorizes disclosure of certain tax returns and return_information in judicial or administrative tax proceedings as discussed above the return_information of third parties may only be disclosed in judicial or administrative tax proceedings if the item or transaction test in sec_6103 and or c are met congress in giving examples of the item and transaction tests clearly indicated that the information meeting such tests had to relate to some relationship or dealings between the parties the return or return_information of a third party would be disclosed in the event that the treatment of an item reflected on his return is or may be relevant to the resolution of an issue of the taxpayer’s liability under the code thus for example the returns of subchapter_s_corporations partnerships estates and trusts may reflect the treatment of certain items which may be relevant to the resolution of the taxpayer’s liability because of some relationship ie shareholder partner beneficiary of the taxpayer with the corporation partnership estate_or_trust in cases involving the assessment of a penalty upon a person for failure to pay over withholding taxes the reflection of such items on a corporate return as wages paid taxes withheld and the corporate office held by the person may be relevant to the resolution of the issue of liability for the penalty the treatment or absence of treatment of alleged loans and gifts on a return may also be relevant to the resolution of the issue in criminal_fraud net_worth cases the return or return_information of a third party would also be disclosed where the third party’s return or return_information relates to a transaction between the third party and the taxpayer whose liability is or may be at issue and the return_information pertaining to that transaction may affect the resolution of an issue of the taxpayer’s liability for example the treatment on a buyer’s return regarding his purchase of a business would be relevant to the seller’s tax_liability resulting from the sale of the business the buyer may be amortizing what he claims to be a covenant_not_to_compete whereas the seller may be claiming capital_gain treatment upon the alleged sale of goodwill s rep no pincite further congress in its deliberations on sec_6103 and c provided two clear examples illustrating its intention that disclosure of similarly situated but unrelated third party taxpayers’ tax information in tax proceedings was not authorized the return reflecting the compensation paid to an individual by an employer other than the taxpayer whose liability is at issue would not meet either the item or transaction tests described above in a reasonable_compensation case thus for example the reflection on a corporate return of the compensation paid its president would not represent an item the treatment of which was relevant to the liability on an unrelated corporation with respect to the deduction it claims for the salary it paid its president in sec_482 cases involving the reallocation of profits and losses among related companies where it is sometimes necessary to determine the prices paid for certain services and products at arms- length between unrelated companies the return or return_information of a company which was unrelated to the taxpayer company would not be disclosable under either the item or transaction tests described above id pincite emphasis added here the issue of whether the other parties to the transaction such as the promoter engaged in similar lease_stripping transactions does not directly relate to a transactional relationship between a and the third party taxpayers rather those other transactions though similar to the transaction at issue are unrelated to the transaction under examination here as such the third party taxpayer information collected by the service is not disclosable to a under either the item or transaction tests of sec_6103 and or c district_counsel cited to several cases where the court admitted so called pattern evidence evidence that the parties to the proceeding engaged in similar transactions with other third parties although courts have admitted pattern evidence in tax_shelter cases where the substance of the transaction is questioned generally we do not believe those courts had the sec_6103 issue the legislative_history quoted above pertain to disclosures to the department of justice for use in tax matters the tests for disclosure of third party information in sec_6103 are similar although the tests are stricter requiring that the information directly affects or directly relates to the resolution of an issue in the proceeding before them and in any event we do not believe that the statutory language of the legislative_history noted above supports disclosure of pattern evidence in tax proceedings district_counsel states that evidence regarding business practices is relevant to determining the validity of a scheme and to provide information about the background of a transaction it is clear from the legislative_history noted above that congress intended to impose a standard that is higher than mere relevance congress could easily have imposed such a standard but instead chose a much more narrowly circumscribed relationship requiring some dealings between the parties and a direct relationship to the resolution of an issue in the proceeding as such the third party taxpayer information collected by the service that does not relate to the transaction at issue is not disclosable to a under either the item or transaction tests of sec_6103 and or c if a’s examination team obtained information showing that other parties to the lease_stripping transaction in which b participated also participated in lease_stripping transactions other than the one at issue in a’s examination by summonsing the information from third parties pursuant to a’s examination would it violate sec_6103 for a’s examination team to disclose that information in the rar issued to a as stated in issue above the relevant inquiry is whether the summonsed information is the return_information of a in answering this question we again point out that your incoming request makes clear that the information being summonsed by a’s exam team will be done so pursuant to a’s examination thus the information to be summonsed from the third parties would constitute the return_information of a as that information was collected by the service with regard to a’s liability or possible liability under the code first western government securities inc v united_states f 2d pincite 818_f2d_536 6th cir as discussed in issue above a’s return_information may be disclosed to a under sec_6103 in conjunction with sec_6103 case development hazards and other considerations none if you have any further questions please call the branch telephone number
